Case 3:18-Cv-01774-VLB Document 12-1 Filed 12/20/18 Page 1 of 3

UN|TED STATES DlSTR|CT COURT
DlSTR|CT OF CONNECT|CUT

MODESTO HERNANDEZ,
an individual,
CASE NO. 3:18-cv-01774-VLB
Plaintiff,
vs.

MATTATUCK lNVESTORS, LLC,
a Connecticut Limited Liability Company,

Defendant. :
l

Modesto Hernandez, hereby declares as follows:

1. l am the Plaintiff in this action. l have retained counsel, Ku &
Mussman, P.A., to represent me in the prosecution of this matter.

2. l suffer from Polio and as result l am unable to walk or stand and
must use a wheelchair for mobility.

3. Prior to bringing this action, l visited and shopped at the shopping
center known as the Mattatuck P|aza generally located at 650 Wo|cott Street,
Waterbury, CT 06705 (“Defendant’s Property”). Prior to filing this action, my last
visit to the Defendant’s shopping center occurred on September 3, 2018.

4. During my visits to the Property, | encountered numerous barriers
which decreased my enjoyment of and access to the Property, required me to use
extra caution maneuvering throughout the Property and required that l avoid
certain dangerous elements of the Property.

5. More specifica||y, the following:

Case 3:18-Cv-01774-VLB Document 12-1 Filed 12/20/18 Page 2 of 3

a. | encountered inaccessible parking spaces designated for
disabled use throughout the Property due to very steep surface slopes in some
areas and pavement in disrepair.

b. l also encountered inaccessible parking spaces designated for
disabled use throughout the Property due to low signage which can be
obstructed by parked vehicles.

c. Additionally, l encountered inaccessible sidewalk routes near
Harbor Freight, Chuck E Cheese’s, Dol|ar Tree, Rainbow and other areas
throughout the Property due to running slopes in excess of 5% without handrai|s
and excessive cross slopes.

6. l intend to return to the Defendant’s Property as both a patron of the
stores located at the Property and to determine whether the barriers to access
have been remedied.

l declare under penalty of perjury that the foregoing is true and accurate to
the best of my knowledge, information and belief, that the injunctive relief
claimed is justly due to P|aintiff, that no part thereof has been performed, and that
the relief sought in this action is necessary to bring the Defendant’s Property into

full compliance with the Americans with Disabi|ities Act.

Dated: lZ/)Q// 8
FURTHER AFF|ANT SAYETH NAUGHT.

[Continued on Fo|lowing Page]

C.ase 3:18-Cv-01774-VLB Document 12-1 Filed 12/20/18 Page 3 of 3

state of A/¢:w GYML-"
County of MM~':C

. &M/
Modesto Homandez y

Swom Eg;,,ne before this _fi:( MlCHAEL HARR!PERSAUD
day of “T%% ’ '>U/? ' NoTAn¥ Pum.lc-sTATF. C)t~' NEW YORK

_ No.O1HA627340a
Qualifio.-)ri li'» C)ueens Counlv
Oml'y P\Ib" My Commi$sim'\ Expire.'a 1 2410-2020

Fersonally Known OR Produced ldentificatlon \/
Type of ldentification Prod\_lced ‘
/\f/i/é’ X?C///mz § L./£€'§v"£ e~‘=`

